     Case: 4:21-cv-00026-DMB-DAS Doc #: 39 Filed: 05/10/21 1 of 5 PageID #: 699




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

HYRAM JAY MOORE                                                                       PLAINTIFF

V.                                                                   NO. 4:21-CV-26-DMB-DAS

WALTER STEWART, et al.                                                            DEFENDANTS


                                               ORDER

       This case is before the Court for sua sponte consideration of subject matter jurisdiction.

                                               I
                                       Procedural History

       On January 21, 2021, Hyram Jay Moore filed in the Circuit Court of Coahoma County,

Mississippi, a complaint against Walter Stewart and The Hartford Financial Services Group d/b/a

The Hartford. Doc. #4-3. The complaint alleges that Stewart negligently struck Moore’s vehicle,

causing injuries, and that Hartford, Moore’s insurer, wrongfully denied uninsured motorist

coverage arising from the accident. Id. at PageID 169–72. Four days later, Moore filed an

amended complaint, which appears to be substantively identical to the original complaint. See

Doc. #2. Hartford then removed the case to the United States District Court for the Northern

District of Mississippi asserting diversity jurisdiction. Doc. #1.

       On March 11, 2021, a second amended complaint was filed adding Trumbull Insurance

Company as “the writing company for the Plaintiff’s uninsured/underinsured motorist coverage.”

Doc. #11 at PageID 412. The next day, Charlie Moore Gregg, acting as the administratrix of

Moore’s estate, filed a third amended complaint which alleges that Moore died on February 18,

2021, and in which Gregg purports to substitute herself as the plaintiff. Doc. #12. Neither of these

pleadings was filed with leave of the Court.
       Case: 4:21-cv-00026-DMB-DAS Doc #: 39 Filed: 05/10/21 2 of 5 PageID #: 700




         On March 18, 2021, a motion to remand was purportedly filed on behalf of Moore. Doc.

#13. The next day, Hartford filed a motion to dismiss for lack of personal jurisdiction or, in the

alternative, for failure to state a claim. Doc. #15. Gregg then filed a motion to remand of her own,

Doc. #17, and a response to the motion to dismiss, Doc. #20.

         On April 1, 2021, Trumbull filed a motion to sever the claims brought against it from the

claims asserted against Stewart. Doc. #23. One week later, Gregg filed a motion to “extend[] the

deadline to respond/rebut any outstanding motion(s), including the Motion to Dismiss [Doc. 15],

Motion to Remand and for Fees and Expenses [Doc. 17], or Motion to Sever [Doc. 23].” Doc.

#29.

         On April 13, 2021, this Court struck the two amended complaints as having been filed

without leave, leaving the then-operative complaint as the January 25 amended complaint filed in

state court. Doc. #32. However, because the record reflected that Moore had died on February

18, 2021, the Court found that “any documents purportedly filed on [his] behalf after his death are

properly deemed nullities” and that because Gregg had not been substituted for Moore, “any

documents filed by or on her behalf are without legal effect.” Id. at 3. Accordingly, the Court

stayed the case to allow Gregg to file a motion for substitution and then “if such motion is granted,

notify the Court that she wishes to ratify the filings and actions made in this case following

Moore’s death.” Id.

         Gregg filed a motion for substitution on April 16, 2021. Doc. #33. Three days later, United

States Magistrate Judge David A. Sanders granted the motion. Doc. #34. The same day, this Court

entered an order lifting the stay and allowing Gregg seven days to ratify the previous filings. Doc.

#35.

         To date, Gregg has not ratified any of the earlier filings. However, on May 3, 2021, she



                                                  2
     Case: 4:21-cv-00026-DMB-DAS Doc #: 39 Filed: 05/10/21 3 of 5 PageID #: 701




filed a motion to amend the complaint to “clarify certain allegations and to add fictitious parties.”

Doc. #36. The next day Judge Sanders granted the motion to amend, Doc. #37, and Gregg filed

the amended complaint, Doc. #38.

                                                II
                                           Jurisdiction

       As this Court noted in its previous order, absent proper ratification, filings made on behalf

of a deceased party and those made on behalf of a non-party are properly deemed nullities. See

Doc. #32 at 3. To the extent Gregg has declined to ratify such documents in this case, the motions

to remand and the motion for an extension to respond to the motion to dismiss are not properly

before the Court and will be stricken. See Kasting v. Am. Fam. Mut. Ins. Co., 196 F.R.D. 595, 598

(D. Kan. 2000) (motion filed purportedly on behalf of deceased party is “tantamount to no motion

at all”). However, a court “must raise … jurisdictional issue[s] sua sponte if necessary.” PNC

Bank, Nat’l Ass’n v. Ruiz, 989 F.3d 397, 401 (5th Cir. 2021). Upon sua sponte consideration of

jurisdiction here, the Court concludes that remand is necessary.

       As mentioned above, this case was removed from state court based on an assertion of

diversity jurisdiction. For diversity jurisdiction to exist, there must be “complete diversity of

citizenship between the parties and [an] amount in controversy [in excess of] $75,000.” Balfour

Beatty Constr., L.L.C. v. Liberty Mut. Fire Ins. Co., 968 F.3d 504, 509 (5th Cir. 2020). Complete

diversity exists when “all persons on one side of the controversy [are] citizens of different states

than all persons on the other side.” Soaring Wind Energy, L.LC. v. Catic USA Inc., 946 F.3d 742,

750 (5th Cir. 2020). Diversity jurisdiction must exist at the time of removal. Settlement Funding,

L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 537 (5th Cir. 2017).

       Here, there is no dispute the amount in controversy requirement is satisfied. With respect

to citizenship, the notice of removal alleges that, on the date of removal, Moore was a citizen of

                                                 3
     Case: 4:21-cv-00026-DMB-DAS Doc #: 39 Filed: 05/10/21 4 of 5 PageID #: 702




Mississippi and Hartford was a citizen of Delaware and Connecticut. Doc. #1 at 3–4. The notice

of removal further alleges that while Stewart is non-diverse, his citizenship must be disregarded

because the “claims against Stewart are completely distinct, have different elements of proof, and

do not arise out of the same transaction or occurrence as the claims against Hartford Financial.”

Id. at 4. In advancing this argument, Hartford relies on the doctrine of “misjoinder,” which permits

a district court in a removal case to disregard the citizenship of a party who has been

“egregious[ly]” misjoined in state court. Tapscott v. MS Dealer Serv. Corp., 77 F.3d 1353, 1360

(11th Cir. 1996), abrogated in part on other grounds by Cohen v. Off. Depot, Inc., 204 F.3d 1069,

1076–77 (11th Cir. 2000).

       This Court has previously observed that “[w]hile the Fifth Circuit has spoken approvingly

of Tapscott in dicta, it has never adopted or applied the rule.” Wilson v. State Farm Mut. Auto.

Ins. Co., No. 4:17-cv-124, 2018 WL 1096836, at *2 (N.D. Miss. Feb. 28, 2018). Accordingly,

consistent with the dictate that the removal statute must be strictly construed, this Court has held

that “[i]n the absence of clear direction from either the Fifth Circuit or the United States Supreme

Court, this Court, in strictly interpreting the removal statute, declines to expand its jurisdiction to

adopt the doctrine of misjoinder announced in Tapscott.” Id. The Court sees no reason to depart

from its conclusion that Tapscott cannot justify invocation of subject matter jurisdiction.

Consequently, the Court concludes that it lacks subject matter jurisdiction over this case and that

this case must be remanded.

                                                III
                                             Conclusion

       For the reasons explained above, the pending motions to remand [13][17] and the motion

for extension to respond to the motion to dismiss [29] are STRICKEN. This case is REMANDED




                                                  4
     Case: 4:21-cv-00026-DMB-DAS Doc #: 39 Filed: 05/10/21 5 of 5 PageID #: 703




to the Circuit Court of Coahoma County, Mississippi.1

        SO ORDERED, this 10th day of May, 2021.

                                                              /s/Debra M. Brown
                                                              UNITED STATES DISTRICT JUDGE




1
 On remand, the state court may choose to determine the validity, if any, of the order allowing substitution and the
order granting leave to file an amended complaint. See Kiesgen v. St. Clair Marine Salvage, Inc., 724 F. Supp. 2d
721, 729 (E.D. Mich. 2010) (“Since removal was improper, the Court is without subject matter jurisdiction over the
case, and its actions while the case was pending are a nullity.”) (collecting authorities).

                                                         5
